                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


WILLIE M. MCBRIDE,

                  Plaintiff,

          v.                                              Case No.:18-CV-2032
DET. TODD KURTZ,                                          Judge: Honorable Lynn Adelman
DET. JOHN DOES 1-5,

                  Defendants.


                                 FIRST AMENDED COMPLAINT


          Plaintiff, Willie M. McBride, by and through his attorneys, HUSCH BLACKWELL LLP,

for his First Amended Complaint against Defendants, Detective Todd Kurtz, and Detective John

Does 1-5, hereby alleges the following:

                                         INTRODUCTION

          1.      After surrendering to police upon execution of a warrant and prior to arrest,

Plaintiff, Willie M. McBride, was brutally and unjustifiably attacked by Defendant Todd Kurtz

and Detectives John Does 1-5, who punched, kicked, and choked Plaintiff McBride until he lost

consciousness—all while he was subdued, completely vulnerable, and unable to protect and/or

defend himself. As a result of Defendant Detectives’ actions Plaintiff McBride sustained serious

injuries, including permanent damage to his vision and testicles.

          2.      Consequently, Plaintiff McBride files this civil rights action to shed light upon

Defendant Detectives’ excessive force and misconduct, and to hold Defendant Detectives

accountable for their actions while seeking justice for unwarranted injuries suffered during his

arrest.



                                          1
               Case 2:18-cv-02032-LA Filed 08/03/20 Page 1 of 6 Document 71
                                    JURISDICTION AND VENUE

          3.       This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under

color of law of Plaintiff’s rights secured by the United States Constitution.

          4.       This Court has jurisdiction over federal civil rights claims pursuant to 28 U.S.C.

§ 1331.

          5.       Venue is property under 28 U.S.C. § 1391(b). Defendant City of West Allis is a

municipal corporation located within this judicial district; additionally, the events giving rise to

claims asserted occurred within this judicial district.

                                               PARTIES

          6.       Plaintiff, Willie M. McBride (“Plaintiff”), is a 29-year old African-American male

currently incarcerated at the Green Bay Correctional Institution in Green Bay, Wisconsin.

          7.       At all relevant times, Defendants, Detectives Todd Kurtz and John Does 1-5

(collectively “Defendants”), were West Allis Police Department detectives employed by the City

of West Allis, and are being sued in their individual capacities.

          8.       At all relevant times, Defendants were acting under the color of state law, were

carrying out their duties as West Allice Police Department detectives, and were acting within the

scope of their employment with the City of West Allis.

                                     FACTUAL ALLEGATIONS

          9.       On or about April 13, 2018, Plaintiff and an acquaintance were asleep in room #118

at the Village Inn Hotel located at 3001 W. Wisconsin Ave, Milwaukee, WI 53208.

          10.      Between 0500hrs and 0600hrs, Plaintiff and his acquaintance heard a loud noise at

the door as unknown individuals attempted to forcefully gain entry into the hotel room.




                                           2
                Case 2:18-cv-02032-LA Filed 08/03/20 Page 2 of 6 Document 71
           11.      Upon hearing the noise, Plaintiff’s acquaintance approached the door and asked the

unknown individuals to identify themselves; and after slightly opening the door, Plaintiff’s

acquaintance was violently snatched outside of the hotel room.

           12.      In fear of the unknown individuals, Plaintiff retreated to behind a bathroom wall

before the unknown individuals entered the hotel room.

           13.      At all relevant times, Plaintiff was wearing only a pair of underwear.

           14.      At this point, the unknown individuals announced they were members of the West

Allis Police Department, and instructed Plaintiff to get on his knees with his hands held above his

head, and to crawl backwards towards the door of the hotel room.

           15.      Plaintiff complied with the officers’ requests, and upon doing so—without

provocation—officers charged, and began to brutally kick, punch, and stomp Plaintiff in the face,

head, body, and groin area.

           16.      After Plaintiff laid beaten, bloody, defenseless, and injured on the hotel room floor,

Detective Todd Kurtz placed his knee—supported by his full body weight—on Plaintiff’s back

and applied a choke hold.

           17.      Detective Kurtz screamed “you thought you were gonna get away with this

motherfucker” while viciously choking and restraining Plaintiff so that other officers could

continue to punch and kick him.

           18.      Plaintiff eventually lost consciousness due to being choked by Detective Kurtz.

           19.      Upon regaining consciousness sometime later, Plaintiff was finally placed under

arrest and transported to West Allis Memorial Hospital due to injuries sustained from Defendants’

assault.




                                            3
                 Case 2:18-cv-02032-LA Filed 08/03/20 Page 3 of 6 Document 71
        20.      As a result of Defendants’ assault, Plaintiff was diagnosed with facial contusions,

a permanent eye injury, and permanent testicle injuries.

        21.      As a further result of the Defendants’ assault—to date—Plaintiff continues to suffer

reduced vision from being kicked and punched in the face and head, and pain and swelling in his

testicles from being repeatedly being kicked and stomped in his groin area.

        22.      In addition to his physical injuries, as a direct and proximate result of Defendants’

actions, Plaintiff suffered and continues to suffer, among other things, severe emotional distress,

anguish, humiliation, shame, embarrassment, fear, and experiences nightmares as a result of the

incident.

                    COUNT I – VIOLATION OF 42 U.S.C. § 1983 – EXCESSIVE FORCE
                                 AGAINST DEFENDANT DETECTIVES

        23.      Paragraphs 1-22 are repeated and realleged in the foregoing paragraphs as if fully

set forth herein.

        24.      At all relevant times, Defendants were acting under the color of state law using

power they possessed by virtue of state law.

        25.      Defendants intentionally used excessive, unjustifiable, and unnecessary force

against Plaintiff by punching, kicking, and stomping Plaintiff in the face, head, body, and groin;

and choking Plaintiff to unconsciousness.

        26.      Defendants acts deprived Plaintiff of his Fourth Amendment right to be free from

excessive force during arrest or seizure, which caused the injuries set forth above.

               COUNT II – VIOLATION OF 42 U.S.C. § 1983 – FAILURE TO INTERVENE
                             AGAINST DETECTIVES JOHN DOES 1-5

        27.      Paragraphs 1-26 are repeated and realleged in the foregoing paragraphs as if fully

set forth herein.




                                         4
              Case 2:18-cv-02032-LA Filed 08/03/20 Page 4 of 6 Document 71
       28.      At all relevant times, Defendants were acting under the color of state law using

power they possessed by virtue of state law.

       29.      Detectives John Does 1-5 individually, jointly, and/or in conspiracy, had the duty,

opportunity and ability to intervene on behalf of Plaintiff during the application of Detective

Kurtz’s chokehold, but failed to do so.

       30.      Detective John Does’ failure to intervene on behalf of Plaintiff violated their duty

as peace officers and deprived Plaintiff of his Fourth Amendment right to be free from excessive

force during arrest or seizure, which caused the injuries set forth above.

       WHEREFORE, Plaintiff, Willie M. McBride, requests this Court enter judgment in his

favor against Defendants, Detectives Todd Kurtz and John Does 1-5, awarding compensatory and

punitive damages, and costs, as well as any other relief this Court deems appropriate.

                                            JURY DEMAND

       Plaintiff, Willie M. McBride, demands a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) on all issues so triable.

       Dated this 3rd day of August, 2020.


                                                     s/ Jillian SmithKetajh Brown
                                                     Karen L. Tidwall
                                                     Ketajh M. Brown
                                                     Attorneys for Plaintiff Willie M. McBride


HUSCH BLACKWELL LLP
555 East Wells Street, Suite 1900
Milwaukee, Wisconsin 53202-3819
Telephone: 414.273.2100
Fax: 414.223.5000
karen.tidwall@huschblackwell.com
ketajh.brown@huschblackwell.com




                                        5
             Case 2:18-cv-02032-LA Filed 08/03/20 Page 5 of 6 Document 71
                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 3rd day of August, 2020 a true and correct copy of the foregoing,
Plaintiff’s First Amended Complaint, was served on all counsel of record via the Court’s CM/ECF
Filing system.

       Ann C. Wirth
       Gregg J. Gunta
       Jasmyne M. Baynard
       John A. Wolfgang
       GUNTA LAW OFFICES, SC
       9898 W. Bluemound Road, Suite 2
       Wauwatosa, WI 53226
       acw@guntalaw.com
       gjg@guntalaw.com
       jmb@guntalaw.com
       jaw@guntalaw.com



                                               /s/ Ketajh M. Brown
                                               An Attorney




                                      6
           Case 2:18-cv-02032-LA Filed 08/03/20 Page 6 of 6 Document 71
